Dunn and Duncan, JJ., concurring: We concur in the judgment in this case but regard the discussion of the size and shape of the district, the roads, creeks and methods of travel, the accessibility of the school house and the location of the community centers as entirely foreign to the case, for the reason that questions as to these matters are legislative in their character and not judicial. The power to provide for the organization of school districts belongs to the legislature, and the questions under what circumstances, when, how and out of what territory a school district shall be organized are legislative questions. (Kenyon v. Moore, 287 Ill. 233; Jackson v. Blair, 298 id. 605.) The legislature having prescribed only the conditions of contiguous territory and a majority vote at an election called for the purpose by the county superintendent of schools in favor of the organization of territory into a community high school district, its determination is conclusive. Being a legislative question it is not within the province of a court to consider it. Whether wise or unwise, just or unjust, reasonable or unreasonable, the court will not consider it, because the question is legislative and not within the judicial power. The courts have no more power to require the existence of some other condition, as good roads or such size and shape as the court deems convenient, than it has to adjudicate an organization to be valid without a compliance with the conditions required by the statute. Since the statute makes no requirement in regard to the conditions discussed in the opinion the court cannot do so, and to discuss it is an apparent assumption of a right to regulate legislative action, which the courts do not possess.